United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 25, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20901
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

WILLIAM GLENN CHUNN,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-153-ALL
                      --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     William Glenn Chunn appeals the sentence following his

guilty plea conviction to possessing 50 grams or more of

methamphetamine with intent to distribute, to possessing a

firearm during and in relation to a drug-trafficking offense, and

to being a felon in possession of a firearm.   Chunn asserts that

because the district court calculated the relevant drug quantity

by adding a quantity of pseudoephedrine that Chunn did not admit

to possessing, the sentence violated the Sixth Amendment pursuant


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20901
                                -2-

to United States v. Booker, 125 S. Ct. 738 (2005).   Because Chunn

raised this objection in the district court, this court will

ordinarily remand for resentencing, unless the Government can

show that the court’s sentencing error was harmless beyond a

reasonable doubt.   United States v. Pineiro, 410 F.3d 282, 284

(5th Cir. 2005).

     The Government asserts that because Chunn was sentenced in

the middle of the applicable guideline range, the sentence was

harmless.   This court has rejected such an assertion.   See United

States v. Garza, 429 F.3d 165, 170-71 (5th Cir. 2005).   Because

the Government cannot show that the district court would have

imposed the same sentence in the absence of the pseudoephedrine

quantity used, the judgment of the district court is VACATED and

the case is REMANDED to the district court for resentencing for

the drug conviction.